DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Response to Amendment
Applicant has submitted amendments to the claim on 12/02/2020. Claim 1, 10, 12, and 15 have been amended. Claims 2 and 11 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 3, 5, 9, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US PUB. 20130168963) in view of Couchman et al (US PUB. 20150147174, herein Couchman).

Regarding claim 1, Garcia teaches A method for controlling a windfarm having a plurality of wind power installations (fig. 2, 00062 “The exemplary wind park 2 of FIG. 2 has a plurality of wind turbines 1, individually denoted by 1.1, 1.2, 1.3,1.4, and 1.5”) and feeding into an electrical supply network at a network connection point (fig. 2, 0049 “The point where the branch line 5 is coupled to the utility grid 3 is denoted by ‘8’.”), the method comprising: 
inputting at least one control error at a control error input of a windfarm control stage (fig. 3, 0080 "The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 41 and fed to the central error-signal processor 45."”), 
generating, by at least one controller of the windfarm control stage, at least one manipulated variable based on the at least one control error (fig. 3, 0080 "The central error-signal processor 45 produces and outputs the reference value 30 (V.sub.ref or Q.sub.ref)." found control error is used for the generation of the reference value.), 
outputting the at least one manipulated variable at a manipulated variable output for transmission to the plurality of wind power installations (figs 2 and 3, 0069 “The central wind-park controller 22 has a reference output 30 to the control network 23.”, 0085 “The local wind-turbine controller 14 receives the reference value at its input 31.”, 
recording, as a farm state at a state input of the control stage, at least one state of the windfarm, the plurality of wind power installations or an ambient condition (figs. 2, 3, 0083 “A central measurement sensor 36' (which may be the sensor 36) measures V at the point of common measurement 4, and the measured V value is transferred via a second central measurement input line 37' to the droop controller 44.", sensed state data of the wind farm is recorded and is a state input to a controller.)
altering, by a controller setting device, at least one property of the at least one controller based on the at least one farm state (figs. 2 and 3, 0083 "The output Q of the droop controller 44 is the central-target value 42", 0080 "The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q , 
Garcia does not teach and altering the at least one property of the at least one controller before a start-up of the windfarm or a wind power installation of the plurality of wind power installations.
Couchman does teach and altering the at least one property of the at least one controller before a start-up of the windfarm or a wind power installation of the plurality of wind power installations (0016 “the steps of receiving at the wind turbine controller data corresponding to a wind speed and wind direction measurement; coordinating control of the floating wind turbine by transmitting the data corresponding to the wind speed and wind direction to the platform controller; and altering a ballast system of the platform by the platform controller based on the received data corresponding to the wind speed and wind direction. As such, the platform controller may alter the ballast system of the platform based on the wind speed and direction acting on the wind turbine. The altering of the ballast system may occur prior to or pre-emptively before the wind turbine starts up” the controller receives wind speed and direction measurements and uses these value to change its understanding of the situation and generates controls based on its understanding of the wind prior to turbine startup.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of windfarms teachings of Garcia with the control of startup operations of a windfarm teachings of Couchman because both references are directed towards controlling wind turbines based on sensed conditions and because 

Regarding claim 3, Garcia and Couchman teach the method as claimed in claim 1.
Garcia further teaches wherein: the at least one state of the windfarm is at least one state that is recorded from a list of states including: 
a number of wind power installations installed in the windfarm, rated active power of each wind power installation of the plurality of wind power installations, 
rated reactive power of each wind power installation of the plurality of wind power installations (0023 “the information about individual active power production may be transmitted from the wind-turbine controllers to the wind-park controller”), 
number and properties of STATCOM installations in the windfarm, 
number and properties of battery stores in the windfarm, 
transmission properties of an internal farm network, and 
active and reactive power relationships or P-Q diagram of each wind power installation of the plurality of wind power installations.

Regarding claim 5, Garcia and Couchman teach the method as claimed in claim 1.
Couchman further teaches wherein the at least one state of the ambient condition is recorded from a list including: 
a present wind speed of at least one of the plurality of wind power installations (0016 “the steps of receiving at the wind turbine controller data corresponding to a wind speed and wind direction measurement), 
a present wind direction of at least one of the plurality of wind power installations (0016 “the steps of receiving at the wind turbine controller data corresponding to a wind speed and wind direction measurement), 
a present gustiness of wind of at least one of the plurality of wind power installations, 
a present air density of the wind of at least one of the plurality of wind power installations, 
a present air humidity of the wind of at least one of the plurality of wind power installations, and 
a present temperature of the wind of at least one of the plurality of wind power installations.

Regarding claim 9, Garcia and Couchman teach the method as claimed in claim 1.
Garcia further teaches comprising:
determining the at least one control error as a deviation between setpoint and actual values of at least one of the reference variables:
network voltage at the network connection point, [Garcia, [FIGS. 2-3 & Para. 80] "The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 4." It is interpreted that a control error (43) is determined as a deviation between setpoint (42) and actual values (i.e. actual value measured at point of common measurement (4)) of a network voltage at the network connection point.)
active power fed at the network connection point, or
reactive power fed at the network connection point.

Regarding claim 10, Garcia teaches A windfarm control stage for controlling a windfarm having a plurality of wind power installations (fig.2 0062 “The exemplary wind park 2 of FIG. 2 has a plurality of wind turbines 1, individually denoted by 1.1, 1.2, 1.3, 1.4, and and feeding into an electrical supply network at a network connection point (fig. 2 0049 “The point where the branch line 5 is coupled to the utility grid 3 is denoted by ‘8’.”, the wind installations electrically feed into an electrical supply network (i.e. utility) at a network connection point.), the windfarm control stage comprising: 
a first input configured to receive at least one control error (fig. 3, 0080 “The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 41 and fed to the central error-signal processor 45.”, first input (i.e. input of 45) is configured to receive at least one control error.), 
a first output configured to output at least one manipulated variable for transmission to the plurality of wind power installations (figs 2-3 0069 “The central wind-park controller 22 has a reference output 30 to the control network 23.”, 0085 “The local wind-turbine controller 14 receives the reference value at its input 31.”, at least one manipulated value (30) is output (i.e. via a first output / output of block 45) for transmission to the plurality of wind power installations (14).) 
at least one first controller configured to generate the at least one manipulated variable based on the at least one control error (0080 “"The central error-signal processor 45 produces and outputs the reference value 30 (V.sub.ref or Q.sub.ref).”, a first controller (45) of the windfarm control stage generates one manipulated value (30) based on the control error (43).)
a second input for recording, as a farm state, a state of at least one of: the windfarm, the plurality of wind power installations of the windfarm or an ambient condition (fig. 2 and 3, 0083 “A central measurement sensor 36' (which may be the sensor 36) measures V at the point of common measurement 4, and the measured V value is transferred via a second central measurement input line 37 to the droop controller 44.”, a farm state (i.e. common point voltage) at a state input (i.e. controller input) is recorded/read (i.e. at a second , and 
a second controller for altering at least one property of the at least one first controller based on the recorded farm state (figs 2 and 3, 0083 “The output Q of the droop
controller 44 is the central-target value 42”, 0080 "The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 41 and fed to the central error-signal processor 45. The central error signal processor 45 produces and outputs the reference value 30.", a second controller (44) alters at least one property of the first controller (45) based on at least one farm state (i.e. a common point voltage). For instance, an output value 42'", based on the recorded farm
state, from the second controller (44) may alter the error signal 43 fed/input to first controller (45); thus a property (i.e. an input or output value to or from the first controller) of the first controller (45) may be changed as a result of the second controller's (44) output value.) wherein the second controller is configured to alter the at least one property of the at least one first controller (figs 2 and 3, 0083 “The output Q of the droop
controller 44 is the central-target value 42”, 0080 "The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 41 and fed to the central error-signal processor 45. The central error signal processor 45 produces and outputs the reference value 30.", a second controller (44) alters at least one property of the first controller (45) based on at least one farm state (i.e. a common point voltage). For instance, an output value 42'", based on the recorded farm
state, from the second controller (44) may alter the error signal 43 fed/input to first controller (45); thus a property (i.e. an input or output value to or from the first controller) of the first controller (45) may be changed as a result of the second controller's (44) output value) [before a start-up of the windfarm or a wind power installation of the plurality of wind power installations.]
	Garcia does not teach alter the at least one property of the at least one first controller before a start-up of the windfarm or a wind power installation of the plurality of wind power installations.
Couchman does teach alter the at least one property of the at least one first controller before a start-up of the windfarm or a wind power installation of the plurality of wind power installations (0016 “the steps of receiving at the wind turbine controller data corresponding to a wind speed and wind direction measurement; coordinating control of the floating wind turbine by transmitting the data corresponding to the wind speed and wind direction to the platform controller; and altering a ballast system of the platform by the platform controller based on the received data corresponding to the wind speed and wind direction. As such, the platform controller may alter the ballast system of the platform based on the wind speed and direction acting on the wind turbine. The altering of the ballast system may occur prior to or pre-emptively before the wind turbine starts up” the controller receives wind speed and direction measurements and uses these value to change its understanding of the situation and generates controls based on its understanding of the wind prior to turbine startup.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of windfarms teachings of Garcia with the control of startup operations of a windfarm teachings of Couchman because both references are directed towards controlling wind turbines based on sensed conditions and because Couchman teaches a means for controlling so that optimum electrical power is obtained and safety is maintained (0009). 

Regarding claim 12, Garcia teaches a windfarm control device configured to control a windfarm having a plurality of wind power installations (0062 “The exemplary wind park 2  and feed into an electrical supply network at a network connection point (0062 “The point where the branch line 5 is coupled to the utility grid 3 is denoted by "8".”), the windfarm control device comprising: 
a first input for recording at least one measurement signal (0080 “The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 41 and fed to the central error-signal processor 45”, 0076 “A central measurement sensor 36 measuring electric parameters, such as the voltage, reactive power, etc., e.g. at the point of common measurement 4.”, a first input (41) records/reads at least one measurement signal (i.e. an electrical signal on line 27, FIG. 3).), 
a first controller for setting at least one setpoint value (0080 “The central
error-signal processor 45 produces and outputs the reference value 30 (V.sub.ref or Q.sub.ref).”, a first controller (45) of the windfarm control stage generates (i.e. sets) at least one setpoint value (i.e. manipulated value (30)).), a windfarm controller for generating at least one manipulated value for the wind power installations (0080 “The central error-signal processor 45 produces and outputs the reference value 30 (V.sub.ref or Q.sub.ref).”), 
a second input for recording, as farm state, a state of at least one of: the windfarm, the plurality of wind power installations of the windfarm or an ambient condition (figs. 2 and 3, 0083 “"A central measurement sensor 36' (which may be the sensor 36) measures V at the point of common measurement 4, and the measured V value is transferred via a second central measurement input line 37 to the droop controller 44.”, a farm state (i.e. common point voltage) at a state input (i.e. controller input) is recorded/read (i.e. at a second input / input of droop controller 44) as at least one state (i.e. a power produced) of the windfarm), and 
a second controller for altering at least one property of the windfarm controller based on the recorded farm state (fig. 2 and 3, 0083 “The output Q of the droop controller 44 is the central-target value 42”), wherein the second controller is configured to alter the at least one property of the windfarm controller (0083 “The output Q of the droop controller 44 is the central-target value 42”, input to the central subtractor 41, 0080 “The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 41 and fed to the central error-signal processor 45. The central error-signal processor 45 produces and outputs the reference value 30.”, a second controller (44) alters at least one property of the first controller (45) based on at least one farm state (i.e. a common point voltage). For instance, an output value 42'", based on the recorded farm state, from the second controller (44) may alter the error signal 43 fed/input to first controller (45); thus a property (i.e. an input or output value to or from the first controller) of the first controller may be changed as a result of the second controller's (44) output value.) [before a start-up of the windfarm or a wind power installation of the plurality of wind power installations.]
Garcia does not teach alter the at least one property of the windfarm controller before a start-up of the windfarm or a wind power installation of the plurality of wind power installations. 
Couchman does teach before a start-up of the windfarm or a wind power installation of the plurality of wind power installations (0016 “the steps of receiving at the wind turbine controller data corresponding to a wind speed and wind direction measurement; coordinating control of the floating wind turbine by transmitting the data corresponding to the wind speed and wind direction to the platform controller; and altering a ballast system of the platform by the platform controller based on the received data corresponding to the wind speed and wind direction. As such, the platform controller may alter the ballast system of the platform based on the wind speed and direction acting on the wind turbine. The altering of the ballast 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of windfarms teachings of Garcia with the control of startup operations of a windfarm teachings of Couchman because both references are directed towards controlling wind turbines based on sensed conditions and because Couchman teaches a means for controlling so that optimum electrical power is obtained and safety is maintained (0009). 

Regarding claim 13, Garcia and Couchman teach the windfarm control device as claimed in claim 12.
Garcia further teaches wherein the windfarm control stage includes: 
a third input configured to receive at least one control error (0080 “The central subtractor 41 determines the difference between a central target value 42 of V or Q and the actual value of V or Q measured at the point of common measurement 4. This difference is output as a central error signal 43 by the central subtractor 41 and fed to the central error-signal processor 45”), 
a first output configured to output at least one manipulated variable for transmission to the plurality of wind power installations (0069 “"The central wind-park controller 22 has a reference output 30 to the control network 23.”, 0085 “The local wind-turbine controller 14 receives the reference value at its input 31.”, a first output (i.e. output of 45, FIG. 3) is configured to output at least one manipulated value (30) for transmission to the plurality of wind power installations.), and 
at least one controller configured to generate the at least one manipulated variable based on the at least one control error (0080 “The central error-signal processor 45 produces and outputs the reference value 30 (V.sub.ref or Q.sub.ref)” controller (22) of the windfarm control stage generates one manipulated value (30) based on the control error.)

 	Regarding claim 14, Garcia and Couchman teach a windfarm having the windfarm control device as claimed in claim 12.
Garcia and the plurality of wind power installations (fig 2 and 3, 0075, 0062).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US PUB. 20130168963) in view of Couchman et al (US PUB. 20150147174, herein Couchman) in further view of Fortmann et al (US PUB. 20080252076, herein Fortmann). 

Regarding claim 4, Garcia and Couchman teach the method as claimed in claim 1.
Garcia further teaches of the plurality of wind power installations (0062)
Garcia and Couchman do not teach wherein the at least one state of the plurality of wind power installations is recorded from a list consisting of the states including: a present availability of active current for feeding-in for each wind power installation of the plurality of wind power installations, a present availability of reactive current for feeding-in for each wind power installation of the plurality of wind power installations, and a present operating state of each wind power installation of the plurality of wind power installations, the present operating state including: presently fed active power, presently feedable active power, presently fed reactive power and presently feedable reactive power.
Fortmann teaches wherein the at least one state of the plurality of wind power installations is recorded from a list consisting of the states including: 
a present availability of active current for feeding-in for each wind power installation of the plurality of wind power installations, 
a present availability of reactive current for feeding-in for each wind power installation of the plurality of wind power installations (fig. 1, 0034 “A maximum permissible reactive current is calculated.... This represents the upper limit for the reactive current which the wind turbine (1) can feed into the power system.”, Garcia as shown above teaches the plurality of wind power installations. A state of a present availability (i.e. maximum permissible) of reactive current for feeding into the power system for a wind installation (1) is recorded/indicated.), and 
a present operating state of each wind power installation of the plurality of wind power installations, the present operating state including: 
presently fed active power, 
presently feedable active power, 
presently fed reactive power and 
presently feedable reactive power.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of a wind farm teachings of Garcia and the startup control of a wind turbine teachings of Couchman with the control of reactive current from wind turbine teachings of Fortmann because the references are all directed to controlling wind turbines based on sensed conditions and because Fortmann teaches a means for generating power at safe levels (0013 0019).

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US PUB. 20130168963) in view of Couchman et al (US PUB. 20150147174, herein Couchman) in further view of Fontana et al (US PUB. 2011006600, herein Fontana). 

the method as claimed in claim 1.
Garcia and Couchman do not explicitly teach comprising: altering or predefining a parametrization of the at least one controller based on the at least one recorded farm state; and altering or predefining a structure of the at least one controller based on the at least one recorded farm state.
 Fontana does teach comprising: altering or predefining a parametrization of the at least one controller based on the at least one recorded farm state (0025 “If one isolated converter module malfunctions, each of the remaining N isolated converter modules then converts 1/N.sup.th of the power." A parameterization of at least one controller (i.e. a converter module) parametrization is predefined (i.e. a remaining controller converts 1/N.sup.th of the power) based on at least one recorded/indicated farm state.); and 
altering or predefining a structure of the at least one controller based on the at least one recorded farm state (0024, "One or more standby converter modules may be substituted for one or more malfunctioning converter modules automatically, and without requiring human knowledge or intervention.” A structure (i.e. configuration) of at least one controller (i.e. a converter module) is altered (i.e. one module is substituted for another) based on a recorded/indicated farm state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of a wind farm teachings of Garcia and the startup control of a wind turbine teachings of Couchman with altering of a system structure of Fontana because the cited references are all directed towards control of power sources and because Fontana teaches a means for controlling power generation such that the generated power is able to tie into the grind in a manner that resists faults (0014, 0015). 

Regarding claim 7, Garcia and Couchman teach the method as claimed in claim 1.
Garcia further teaches of the plurality of wind power installations (0062).
 and altering or predefining a parametrization or a structure of the at least one controller based on the ambient condition (0016 “the steps of receiving at the wind turbine controller data corresponding to a wind speed and wind direction measurement; coordinating control of the floating wind turbine by transmitting the data corresponding to the wind speed and wind direction to the platform controller; and altering a ballast system of the platform by the platform controller based on the received data corresponding to the wind speed and wind direction. As such, the platform controller may alter the ballast system of the platform based on the wind speed and direction acting on the wind turbine”, The controller has a parametrization altered since it alters the ballast of the wind turbine based on wind direction and speed. Ambient conditions correspond to the wind direction and speed.)
Garcia and Couchman do not teach comprising: altering or predefining a structure of the at least one controller based on a farm state of the windfarm; altering or predefining a parametrization of the at least one controller based on a farm state of the plurality of wind power installations; 
Fontana does teach comprising: altering or predefining a structure of the at least one controller based on a farm state of the windfarm (0024, "One or more standby converter modules may be substituted for one or more malfunctioning converter modules automatically, and without requiring human knowledge or intervention.” A structure (i.e. configuration) of at least one controller (i.e. a converter module) is altered (i.e. one module is substituted for another) based on a recorded/indicated farm state).
altering or predefining a parametrization of the at least one controller based on a farm state [of the plurality of wind power installations] (0025 “If one isolated converter module malfunctions, each of the remaining N isolated converter modules then converts 1/N.sup.th of the power.", A parameterization of at least one controller (i.e. a converter module) parametrization is predefined (i.e. a remaining controller converts 1/N.sup.th of the power) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of a wind farm teachings of Garcia and the startup control of a wind turbine teachings of Couchman with altering of a system structure of Fontana because the cited references are all directed towards control of power sources and because Fontana teaches a means for controlling power generation such that the generated power is able to tie into the grind in a manner that resists faults (0014, 0015).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US PUB. 20130168963) in view of Couchman et al (US PUB. 20150147174, herein Couchman) in further view of Yang et al (US PUB. 20150113174, herein Yang)

Regarding claim 8, Garcia and Couchman teach the method as claimed in claim 6. 
Garcia and Couchman do not teach comprising: selecting between stored controller structures; and altering or predefining the structure of the at least one controller based on the selected controller structure.
Yang does teach comprising: selecting between stored controller structures (fig. 5, 0028 “The role determination processor 130 determines the roles for the client nodes 200 based on the candidate list provided by the analysis processor 125, information about the network topology, and information about the existing PTP network.”, 0044 “The role determination processor 130 should select another client node 200 to serve as a BC or OC master.” the role determination module selects between stored (i.e. in a client list) controller structures [i.e. client nodes]); and 
altering or predefining the structure of the at least one controller based on the selected controller structure (fig. 5, 0044 “if the faulty node is serving as a BC or OC master, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of a wind farm teachings of Garcia and the startup control of a wind turbine teachings of Couchman with the control structure of devices teachings of Yang et al because the cited references are all directed towards controller and their devices relationship and because by combining the cited references together it would result in a wind turbine control system that is configured with a management node that stores a network configuration and optimally reconfigures the network topology responsive to changes (i.e. when a controller is added or removed) by sending reconfiguration messages to controllers as appropriate) (Yang, 0013)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nayebi et al (US PUB. 20180363627, herein Nayebi) in view of Couchman et al (US PUB. 20150147174, herein Couchman).

Regarding claim 15, Nayebi teaches A wind power installation, comprising: 
a generator (fig. 1, 0109), 
an aerodynamic rotor coupled to the generator (fig. 1, 0109), the generator configured to generate electrical power from wind (0109), 
an inverter configured to generate electric current for feeding into an electrical supply network, 
a connection configured to electrically connect the inverter to an internal farm network of a windfarm to feed the generated electric current into the electrical supply network at a network connection point (0109 “The generator may include a power converter for converting the generator AC power into a DC power and a power inverter for converting the DC power into an AC power to be injected into a utility grid”), and 
a communication device configured to communicate with a windfarm control stage or a windfarm control device to receive and implement manipulated variables from the windfarm control stage or the windfarm control device (fig. 4, 0127 “"A power plant controller (PPC) 426 controls a plurality of wind turbines. The power plant controller can control each wind turbine via a power reference 420." a communication interface (i.e. input/output communication port of a wind turbine 431) is configured to communicate with a windfarm control device (426) to receive and implement manipulated variables (420) from the windfarm control device.)
wherein the wind power installation is configured to transmit states of the wind power installation via the communication device to the windfarm control stage or the windfarm control device to enable the windfarm control stage or the windfarm control device to alter at least one property of a controller of the windfarm control module or of the windfarm control device based on the transmitted states (fig. 4, 0127 “"The method comprises providing to the power plant controller for each wind turbine (only illustrated for the first wind turbine 431) an estimate of available power 422, a reliability parameter value 424. If the value of a reliability parameter for a given wind turbine indicates that it is not trustworthy, such as the reliability parameter being on the unreliable side of a predefined threshold, then other turbines (which are trustworthy) are used for controlling produced power of the plurality of wind turbines." the wind power installation (431) is configured to transmit states (422, 424) via the communication device (i.e. input/output communication port of a wind turbine 431) to the . 
Nayebi does not teach wherein the windfarm control stage or the windfarm control device is configured to alter the at least one property of the controller before a start-up of the windfarm or the wind power installation.
Couchman does teach wherein the windfarm control stage or the windfarm control device is configured to alter the at least one property of the controller before a start-up of the windfarm or the wind power installation (0016 “the steps of receiving at the wind turbine controller data corresponding to a wind speed and wind direction measurement; coordinating control of the floating wind turbine by transmitting the data corresponding to the wind speed and wind direction to the platform controller; and altering a ballast system of the platform by the platform controller based on the received data corresponding to the wind speed and wind direction. As such, the platform controller may alter the ballast system of the platform based on the wind speed and direction acting on the wind turbine. The altering of the ballast system may occur prior to or pre-emptively before the wind turbine starts up” the controller receives wind speed and direction measurements and uses these value to change its understanding of the situation and generates controls based on its understanding of the wind prior to turbine startup.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the control of windfarms based on reliability teachings of Nayebi with the control of startup operations of a windfarm teachings of Couchman because both references are directed towards controlling wind turbines based on sensed conditions and because Couchman teaches a means for controlling so that optimum electrical power is obtained and safety is maintained (0009).

Relevant Prior Art
	Seymour et al (US PUB.20150252784) has been deemed relevant prior art since it is focused on wind turbine startup sequence. 

Response to Arguments
Applicant’s arguments, filed 12/02/2020, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garcia (US PUB. 20130168963) in view of Couchman et al (US PUB. 20150147174, herein Couchman).
Applicant argues on pages 9 and 10 that Ehrsam does not teach the “altering the at least one property of the at least one controller before a start-up of the windfarm or a wind power installation of the plurality of wind power installations” as claimed in claim 1. 
Applicant is persuasive in this argument. 
However, Couchman, does teach the argued limitation since, as shown in the rejection of claim 1 above, Couchman teaches prior to the startup of a wind turbine, measuring wind speed and direction and using this information to alter how the controller will control the ballast system of the turbine (Couchman, 0016). After this is done, the wind turbine may startup (id.). By altering how the controller will control the ballast system (id.), this is altering a property of the wind turbine. 
Therefore, the rejection of claim 1, 10, 12, 15 and their respective dependent claims are rejected under 35 USC 103. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/TAELOR KIM/Primary Examiner, Art Unit 2156